RSPO

Summary Report of SEIA and HCV Assessments
PT Gunajaya Ketapang Sentosa
Ketapang District, West Kalimantan Province

1. Executive Summary

PT Gunajaya Ketapang Sentosa (herein after refer to PT GKS) was established by Act No. 62 dated on
13-04-2004, then they revised until the last Act No. 08 dated on 30-01-2008 issued by R. Wiratmoko,
SH., and legalized by Ministry of Law Human Right No. AHU-20922.AH.01.02.Tahun 2008 dated on
25-04-2008.

PT GKS, is which is located un the Ketapang District, Kendawangan Regency — West Kalimantan Province,
is one of the palm oil plantation companies that has adopted the sustainable palm oil practices based on
the RSPO New Planting Procedures which came in to force beginning 1 January 2010. As part of a
sustainable palm oil management, PT GKS has conducted the Environment Management and Monitoring
(DPPL), High Conservation Value (HCV) identification and Social Impact Assessment (SIA). The HCV and
SIA assessment were conducted from April 2012 and reported in October 2012 by Faculty of Forestry,
Bogor Agricultural Institute (IPB); the key consultants conducting these assessments have been approved
by RSPO

The Cultivation Rights Title (SK HGU) was approved on 21-12-2011 by Badan Pertanahan Nasional
(BPN) No. 85/HGU/BPN RI/2011; the total area based on Cultivate Permit is + 7,665.81 ha. The
Environment Monitoring & Management Document (DPPL) was approved by Governor of West
Province No. 562/BLHD/2010 dated on 13-12-2010. The Plantation Permit (Izin Usaha Perkebunan, IUP)
was approved on 04-12-2009 by the Ketapang Regent decree (Surat Keputusan Bupati) Number : 469
year 2009 ; the total area is + 10,500 ha.

The results of the HCV assessment by independent consultants from Faculty of Forestry, Bogor
Agriculutral Institute who has been accredited and approved by RSPO have shown that there is no
primary forest in the Forested Areas (Pelepasan Kawasan Hutan) of PT GKS. The vegetation's cover
dominated by the palm oil (94.55%) and shrub (3.05%). Based on The Report of HCV Identification PT
GKS 2012 by Faculty of Forestry, Bogor Agriculutral Institute, indicated that no peatland was found in

the Permitted Area (Izin Lokasi).

As for potential HCV areas, five types of HCV were identified by Faculty of Forestry, Bogor Agriculutral
Institute; these are HCV 1 (1.1, 1.2 & 1.3), HCV 4 (4.1), and HCV 6. The original HCV area identified was
+ 19.56 ha (1.15 % of the permitted area or 1.59% of the total Land right tittle). The important
elements for HCV 1 are the existence of population and tracks of endangered species such as
Trenggiling (Manis Javanica), Landak (Hystrix brachyura), and Aves (Haliastur indicus, Bubulcus ibis,
etc). The important elements for HCV 4 are related to the potential damage from river riparian dan
catchments area. The important elements for HCV 6 are related to the scared tree. The HCV areas inside
the IUP approved areas will be included in the monitoring and socialization plan with the local

communities.

Latest reversion 5" May 2010
RSPO

The results of the Social Impact Assessments (SIA) have shown that the company’s development of oil
palm plantation and palm oil mill production has significant and positive impacts toward local livelihood
and the society’s social sustainability. The findings have defined how the company’s business
management can influence the key issues in the respective component of the social sustainability of the
local community. There are described in the three basic components for society’s social sustainability
that influences the planning of future company’s operation; they are: 1) Natural capital, 2) Social

capital, and 3) Physical capital.

2. Scope of SEIA and HCV Assessment

2.1 Organizational Information/ Contac Person
General Data of the Company

Company Name : PT Gunajaya Ketapang Sentosa

Deed of Establishment : Notary Eliwaty Tjitra, SH
No : 62 dated on 13-04-2004

End Adjustment Article of : Notary R. Wiratmoko, SH., Association

No : 08 dated on 30-01-2008

Capital Status : Foreign Investment (Penanaman Modal Asing, PMA)

Taxpayer Notification Number : 02.355.987.5-064.000

Company Address : Melawai Raya Street No 10, South Jakarta Jakarta-
Indonesia 12160

Type of business : Oil Palm Plantation & Mill

Status of concession land : Permitted Area (Izin Lokasi) (No. 292 dated 03-10-06 (size +
12,890 Ha)

Permitted Area (Prolonged Permit) /(Perpanjangan
Izin Lokasi) (No. 22 year 2010 dated 13-01-10 (size + 11,310
Ha)

DPPL (SEIA) Nomor; 562/BLHD/2010 dated 13-12-10

Plantation Permit (Izin Usaha Perkebunan) No. 469 year 2009
dated 04-12-2009 (size + 10,500 Ha / 60 MT/Hr)

Cultivation Rights Title (HGU) no 85/HGU/BPN RI/2011 dated
21-12-2011 (size + 7,665.81 Ha)

Contact person : Bremen Yong

Geographical Location : See Picture 1, Picture 2, and Picture 3

Latest reversion 5" May 2010
RSPO

North : Production Forest, PT. Putra Alam Lestari (Mining), oil palm plantation
PT. Andes Sawit Lestari

Surrounding Entities

South : Membuluh River, community’s farm/ lands, settlement

West : oil palm plantation PT. Andes Sawit Lestari, Kendawangan River,
Membuluh River, community’s farm/ lands and settlement

East : Kediuk River, Kendawangan River, community’s farm/ lands, oil palm
plantation PT. Gunajaya Karya Gemilang

The scope of Social and Environment Impact Assessment of PT GKS the local social entities within the
Permitted area. Thus, the High Conservation Value assessment covers the Permitted Area (Izin Lokasi).
It is also expanded into villages and other areas which considerably important to the proposed
surrounding plantation area.

Latest reversion 5" May 2010
e Dobant Philippine Sea
jo Chi is e 104
Minh City (dicputed) .

South
China Sea

MICRON E st-4

Picture 1 Location of PT GKS in Indonesia
g
( Kerandjian PETA LOKASI

i; PT. Gunajaya Ketapang Sentosa

Em

Yp
we
_Dendang

Kecamatan Kendawangan
aia

Kabupaten Ketapang
PROP. KALIMANTAN BARAT

@

is
. Pog 1:700,000
tng ors 15225 30

e —<—<——

“Betenung

Betumang

. Tengkiduk
ti

Km

ped ati hee

i
{ Legenda
Pelang f~ se Desa / Kota
+ Penahan Jian
4 Sungai
oo YY sn
ows ert ? _Sitipajam
»Sungaitapa
Kab. Ketapang ; © Ria
. _Kelampai
1
Pi © Kab. sukamarq
sang (Silat Inset Peta

ae

i
C

Picture 2 Location of PT GKS in West Kalimantan Province, Ketapang Regency

RSPO

16

9735000

9730000

9725000

9720000

8
HT. Andes Sawit Lestari
2 4
8
1g an|il
SU
I 5 TOT 8
aS
Jub |
bler5ulyn I
‘S. Membulu eo
cs A 3
iN

PETA LOKASI AREAL IJIN
PT. GUNAJAYA KETAPANG SENTOSA
KAB. KETAPANG - KALIMANTAN BARAT

N

km

Keterangan :

(5 Hutan Produksi (HP)

[J Hutan Produksi Terbatas (HPT)
v Dusun

sé Jalan Alternatif

ZV Jalan Tambang

/N/ Anak Sungai

WY Sungai Besar
| Dermaga

(CD Batas Kebun PT. GkS

KERJASAMA
PT. GUNAJAYA KETAPANG SENTOSA
DENGAN
FAKULTAS KEHUTANAN
INSTITUT PERTANIAN BOGOR

Picture 3 Location of PT GKS in Kendawangan Sub District, Ketapang Regency

RSPO

2.2. List of Legal, Regulatory Permits nd Property Deeds

The permits that have been obtained by the company are inclusive of Consent License (Izin Prinsip),

Permitted Area (Izin Lokasi), Cultivation Rights Title (SK Hak Guna Usaha, HGU), Social Environment

Impact Assessment (DPPL), and the Plantation Permit (Izin Usaha Perkebunan). The followings are the

list of the licenses and recommendations:

Table 1. Types of permits and recommendations PT GKS

INo pccnses and Issued by Number and date Note
recommendations
e  Eliwaty Tjitra, SH ¢ No: 62 dated on
. 13-04-2004
1. [Deed of Establishment eR. Wiratmoko, SH (Last Change) ¢ No: 8 dated on 30-01-
2008
Approval the deed of ae . . (C-18465 HT.01.01. Year 2004
2. Establishment [Ministry of Justice and Human Rights dated on 23-07-2004
Approval the deed of ae . . (AHU-20922.AH.01.02 Year
3. [Establishment Changes Ministry of Justice and Human Rights [2008 dated on 25-04-2008
\Tax payer Notification (02.355.987.5-064.000
4. Number |Tax Serve Office 16-04-2004
e 292 year 2006 e@ +12,890ha
03-10-2006
5, Permited Area (Izin ket R tb © Changed 369 Year 2008 | ® 12,800ha
* lLokasi) ‘etapang Regent Decree 07-10-2008
Reduction 271 year 2009 | ® (-) 1,490 ha
30-06-2009
Prolonged Permited Area [22 Tahun 2010
8. (perpanjangan Izin Lokasi) Set@Pang Regent Decree 3-01-2010 ff 14,320 ha
. 469 year 2009 10,500 ha
7. Plantation Permit (IUP) |Ketapang Regent Decree 04-12-2009 60 MT/Hr
[Document of Environmental
mer . 562/BLHD/2010 lArea : 10,000 ha
8. [Management & Monitoring Governor of West Province 13-12-2010 IMill : 60 MT/Hr
((DPPL)
(Cultivation Rights Decree . i85/HGU/BPN RI/2011
9. \sk HGU) National Land Agency 4-12-2011 7,665.81 ha
Plantation Grade INo. 556/DISBUN-E/2012
10. assessment Ketapang Regent Decree 7-12-2012 Grade Il

2.3 Area and time-plan for new plantings

The proposed new planting area by PT GKS is in the location in the Lan Right Title (Hak Guna Usaha, HGU)

which have been agreed by the owners of the land through the FPIC (free, prior and informed

consent). Land development and planting of oil palm has begun in 2008 and done in 2013 following the

procedures of the RSPO New Planting Procedures (NPP) in category on going procces.

Latest reversion 5" May 2010

RSPO

Table 2. The summarized of area statements and time-plan for new plantings

Potential Land Year Planting (ha)
ha]
tha) 2008 2009 2010 2011 2012 2013 total
7,665.81 3,073 2,751 1,100 84 5 68 7,081

3. Assessment Process and Procedures

3.1 Environment Impac Assessment (EIA)

Assessors and their credentials:

The Environment Impact Assessment (EIA/ DPPL) of PT GKS was carried out by CV. Intergraha Citra
Persada which is located at Komplex UNTAN, MH. Thamrin Street P-42, Pontianak, West Kalimantan
Telp.:62-561-745286, Fax: 62-561-745286.

Table 3. Person and Expertise EIA Team Assessor in PT Gunajaya Ketapang Sentosa

Team Leader Ir. Fahrizal, MP Bachelor of Forestry
Master of Agriculture
Amdal A dan B
Physical & chemical | DR. Farah Diba, S.Hut, M.Si Bachelor of Forestry
Master of Sciences
Doctoral
Amdal B
Biology Tri Rosdiana, S.Hut. Bachelor of Forestry
Dian Purwanto, S.Hut Bachelor of Forestry
socio-economic and
cultural Ridho Ismail, $.Sos. Bachelor of Social Sciences
Uray Ndaru Mustika, SE. Bachelor of Economics

Assessment Methods (data sources, collection, dates, program, and visited places)

The data collection process was strongly associated with the type of data that collected. In generally,
studies will be conducted based on primary data and secondary data. Primary data obtained through
observation, measurement and field interviews, and secondary data obtained from the literature
collected, either from the company, or directly from related institutions in the study of this area. The
methods that were used to collect the data adjusted with components that can be studied. The used
data must be accurate and reliable so that it could be use to analise, measure and observe the
environmental components which was predicted would be affected and components of action plan
which was predicted to give significant impacts to the surrounding environment. The data were collected
was as follow :

- Physic — Chemist Components (Climate, Air Quality and Hydrology, and Soil).

- Biological Components (Vegetation, Animals, and Water Biota).

- Socio-Economic Culture Components (Demography/ Population, Social, Economic, Social and

Cultural).

Latest reversion 5" May 2010

RSPO

- Environmental Health and Public Health Components (Environmental sanitation, public health
level, level of public health services).

Methods of Significant Impact Estimation

Determination of the significant impact to the environment caused by the development activities of the
plantation and the palm oil mill is only intended as an attempt to estimate the large and important
environmental quality changes that are caused by the plantation development activities and the palm oil
mills of PT GKG in Nanga Tayap District, Ketapang Regency. Method of significant impact estimation is by
differentiating the magnitude impact and significant impacts.

A. Estimation on the Magnitude of Impact

Magnitude Impact are measured from the environmental quality changes. On estimates of
changes in environmental quality are used formal and informal methods.
1. Formal Methods

Formal methods are used to estimate the impact of parameters which the system
characteristics can be identified or estimated by using the approach of environmental
threshold at national and regional levels.

2. Non Formal Methods

Non-formal method is a method that is based on the professional judgment of experts, logical
frame analysis and analogy. This method is use to estimate the environmental parameters
which characteristics system finds difficult to identify or estimated by modeling approach
such as models, socio-cultural systems.

To simplify estimates of magnitude Impact from changes in quality of the matrix filling, then
used the approach of environmental quality assessment scale. Level of environmental quality
assessment scale using a scale of 1-5. Based on these figures assessment, environmental
quality differentiated as: excellent (5), good (4), fairly good (3), bad (2), and very poor (1).

B. Determination of Important Impact Characteristics

Assessment of the important impact characteristics were in accordance to BAPEDAL decision
Number: KEP-056 of 1994 on Guidelines Regarding Significant Impacts size. Meanwhile, in
relation to the impact evaluation conducted by Important Impact scaling into two categories:
important and less important. Characteristics Impact divided into two groups, negative impacts
and positive impacts.|t will be regarded as negative if the changes/ impact estimated is get
adverse towards the environmental, and it is positive if the changes/ impact estimated giving
beneficial to the environment.

C. Methods of Important Impact Evaluation

The Important Impact evaluation explore "holistic causative” against expected environmental
components that is affected. For this purpose the supporting tools used is such as interactions
matrix. Interactions matrix between activity components and environmental component contain
magnitude of Impact and Importance of Impact. This Important Impact evaluation will conduct
careful and thorough study to the primary impact (positive / negative) and secondary impacts
(positive / negative), and also other derivative impacts on the environment component and
activities component.

The study of the important source impact and hypothetical impact can identify the key issues
that needs to be managed. Results of the Important impact evaluation are also expected to assist
the decision making process in the selection of a viable alternative plan that takes into

consideration of the environmental aspects of the proposed area.

Latest reversion 5" May 2010
RSPO

3.2 Social Impact Assessment (SIA)
The Social Impact Assessment of PT Gunajaya Karya Gemilang was carried by Faculty of Forestry,
Bogor Agriculutral Institute, Campus Darmaga IPB - Bogor, Bogor - West Java Province Indonesia 160001.
Telp: 62-251 - 621 947, Fax: 62-251-621947.

Table 4. Person and Expertise SIA Team Assessor in PT Gunajaya Karya Gemilang

No. Expert Name Expertise/Position
1 Dr. Ir. Nyoto Santoso, MS Management & Biodiversity Conservation
2 Ir. Djoko Arie Sulistianto Economic Social & Culture

forest planning, forest management and

3 Ir. Ahmad Hadjib, MS .
forest inventory

4 Udi Kusdinar, S.Hut Social & Culture

5 Rae Birumbo, S.Pi. Social & Culture

Assessment Methods (data sources, collection, dates, program, and visited places)

Social Impact Assessment on the ground was carried out as bellows:

A. Method of Executing the Study

Approach framework in this study of Social Impact Assessment was by learning the present
existing condition in PT. Gunajaya Karya Gemilang, particularly the condition which was related
with socio-economic condition, socio-economic impacts of the company toward the surrounding
the community, and the community’s perception. Based on the existing condition, compilation
and preparation was conducted for making SIA document and social management plan which
contain activities that should be conducted to create ideal condition (desirable condition).

Sampling technique being used were purposive sampling (samples were selected on the basis of
researcher's judgement which decided that those samples were the most suitable to be selected
for the purpose and objectives of the research) and simple random sampling (technique of
sample collection which gave the same chance for all population elements to be taken). In
determining the distribution of research samples, representativeness of the samples was
considered on the basis of population characteristics.

Purposive sampling was used for determining the sample villages, whereas simple random
sampling was used for determining respondents which were taken from villages which became
the sample. Sample villages were taken on the basis of typology / characteristics of the
community, accessibility, social vulnerability and inputs from PT. Gunajaya Karya Gemilang. On
the basis of sampling techniques being used and inputs from the company, the villages which
became the sample were village of Banjarsari, Kendawangan Kiri and Mekar Utama village.

Latest reversion 5" May 2010
RSPO

community —|¢--p PT. GKG l¢--p| Employee / staff

Identification and condition of socto:
economics and culture:

1. Basle data of soclo-econmics and
culture

2. Impact’ of socio-economies and
culture

3. Community perception

Social Impact
[ANALYSIS OF SOCIO-ECONOMICS AND CULTURAL CONDITION, IMPACTS OF ‘Assessment

'SOCIO-ECONOMICS AND CULTURE, EXPECTATION AND PERCEPTION OF
‘THE COMMUNITY AT PRESENT TIME

J)

EXPECTED CONDITION AFTER PROGRAM INTERVENTION/
SOCIAL SUSTAINABILITY a)

BUSINESS.
SUSTAINABILITY

Secondary data or primary data being collected, were analyzed by integrating quantitative and
qualitative method. Qualitative analysis emphasized more on description and illustration of various facts
and relation between variables being found in the field. Based on description and relation between
variables existing in the field, analysis was performed on (1) socio-economic condition of the farmers and
community in general, in the region, and in the areas around the company sites, (2) farmer’s perception
and general community’s perception toward the company, and (3) analysis of impacts (positive and
negative) of the company existence toward the environment and community socio-economics. Results of
those analysis were synthesized in the form of document of Social Impact Assessment of PT. Gunajaya
Karya Gemilang.

The findings obtained from the methods above were analyzed. The baseline of the analysis was based on
RSPO criteria which relevant to sustainable social aspects. The recommendations also covered other
issues which were not entailed in the RSPO criteria, in the form of ideas or aspirations as the result of the
field analysis.

3.3 HCV Assessment

Assessors and their credentials

The HCV assessment conducted for about 6 (Two) months from April til October 2011, in the
Permitted Area (Izin Lokasi) of PT GKS was carried by Faculty of Forestry, Bogor Agriculutral Institute,

Latest reversion 5" May 2010
RSPO

Campus Darmaga IPB - Bogor, Bogor - West Java Province Indonesia 160001. Telp: 62-251 - 621 947, Fax:
62-251-621947.

Website: http://www. fahutan.ipb.ac.id/hcv/index.html

Email: fahutan@ipb.ac.id, hcvteam@yahoo.co.id

Key consultants from Faculty of Forestry, Bogor Agriculutral Institute have been accredited and
approved by RSPO. The team members are on Table 5.

Table 5. Key consultants HCV Assessment

No. Expert Name Expertise/Position Status

1 DR. IR. H. Nyoto Santoso, MS. Team Leader Environment & Approved by RSPO
Conservation Expert

2 Ir. Siswoyo, M.Si. Biodiversity (Flora) Expert

3 Aep Hidayat, B.Sc., F GIS Expert

4 Rae Birumbo, S.Pi. Socio Economic and Culture
Expet

5 Udi Kusdinar, S.Hut. Socio Economic and Culture
Expert

6 Sulfan Ardiansyah, S.Hut Biodiversity (Flora) Assistant
Expert

7 Husein Mukmin, S.Hut. Biodiversity (Fauna/wildlife)
Expert

METHODOLOGY

Identification and analysis of the HCV was carried out in the area of PT GKG at Ketapang District,
Ketapang Regency and West Kalimantan Province. The identification and analysis was held on April til
October 2011.

Materials and Equipments

Materials used in the identification and analysis include are : AMDAL document, digital elevation model
map, landsat image map, land system map/RePProt, indonesia topographical map (Rupa Bumi Indonesia
map), forest land use map (TGHK), hydrology map, unit management administration map, IUCN red list
of threatened species, The CITES Appendices, Government Regulation of Indoneisa Number 7 1999 (PP 7
1999) and materials that used in field survey are Guidance Book on Bird Life in Java, Bali, Sumatera and
Kalimantan, a Field Guide to Mammals of Borneo, Payne et al., 1985, published by WWF Malaysia, Kuala
Lumpur, Questioners and tally sheet.

Tools used are GPS, compass, clinometers, camera, and binoculars.

Approach

There are 2 (two) factors that determine the success in maintaining and increasing HCV in the area of PT
GKG, namely (1) the availabilities of identification and analysis of documents on the existence of HCV
since this will be use as reference in preparing management and monitoring plans, and (2) management
documents and monitoring plans for the identified high conservation value area (HCVA) which will be
used as a reference in the management and monitoring of HCVA.

Latest reversion 5" May 2010
RSPO

The success in the implementation of identification and analysis activities of HCV existing in the area of
PT GKG is determined by 2 (two) factors, namely: (1) the availabilities of adequate data and updated
secondary and primary data, and (2) proper and systematic documentation of activities in stages. The
availabilities of updated and reasonably sufficient data and information are greatly dependent on the
activities of field surveys which were carried out systematically, adequately and well planned. In order to
conduct a field survey plan as expected, the reviews on the available documents/reports and maps and
initial identification of HCV had to be done. Precise and systematic stages of activities to enhance the
success of the identification and analysis of the existing HCV included field surveys, data processing, data
analysis and synthesis, identification of HCV, analysis of HCV existence, and mapping.

COLLECTION OF DOCUMENTS/REPORTS:

* Other relevant documents/reports

v

REVIEWS on DOCUMENTS/REPORTS

* Identified HCV

v

IDENTIFIED HCV UNIDENTIFIED HCV
¥ y COLLECTION
SUFFICIENT DATA AND NO SUFFICIENT SUPPORTING OF DATA AND
INFORMATION FOR DATA AND INFORMATION FOR >| INFORMATION
IDENTIFIED HCV IDENTIFIED HCV

ee

FIELD VERIFICATION

v

FIELD SURVEY

DATA PROCESSING I}

¥v

DATA ANALYSIS AND SYNTHESIS \EPORTS
IDENTIFICATION AND

v id ANALYSIS.
EXISTENCE OF HCV

ANALYSIS OF HCV EXISTENCE Nonexistent

Baste’ OL yaspma Pe) REPORT warn
t BOUNENT OF

MANAGEMENT AND
MONITORING PLANS
{FOR DENTIFIED HOV

FORMULATION OF MANAGEMENT AND
MONITORING PLANS FOR DENTIFIED.

p| FORMULATION OF
RECOMMENDATION

4. Summary of Assessment Findings
4.1 Environment Impact Assessment

The development of oil palm plantation and palm oil mill of PT GKS in Kendawangan District, Ketapang
Regency raises awareness of the environmental impact on the physical-chemical, biological, and social,
economic, cultural and local public health, both positive and negative impacts. In the implementation of
plantations development and palm oil mill of PT. GKS, one aspect of which is the main consideration is
the preservation of the environment, to ensure sustainable development.

Latest reversion 5" May 2010
RSPO

The EIA study of the plantations activity and palm oil mill of is a single EIA activities / projects. The
scoping study of the area boundary for Environmental Impact Assessment (EIA) of Oil Palm Plantation
activities consider four (4) factors, namely: limit project / activity, ecological boundaries, social
boundaries and administrative boundaries.

Plantation activities and palm oil mill was predicted to impact the environment, so it needs to be
explored in depth including the four phases of activities: Pre-Construction Phase, Construction Phase,
Operational Phase and Post-Operational Phase.

Magnitude and importance of the impact that needed attention in the study of EIA Plantation and Palm
Oil Mill of PT GKS at pre-construction phase, is a change in attitudes and perceptions and containing
social unrest. At this phase the identified activities to be explored is the socialization and boundary
demarcation and land acquisition.

Magnitude and importance of the impact that needed attention in the construction phase is a decrease
in air quality and noise levels, decrease in the quality of surface water, land and forest fire potential,
decreased in the diversity of flora and fauna species diversity decreased, increase in jobs and business
opportunities, increase in incomes, changes in attitudes and perceptions as well as the decrease in public
health. At this stage of identified activities could be the mobilization of heavy equipment, manpower
recruitment, land clearing, construction of facilities and infrastructure, seeding and planting,
maintenance of immature plants, factory construction and waste water treatment plant, construction of
water channels and roads.

Magnitude and importance of the impact that needed attention at the operational phase is the
reduction of air quality and increased in noise level, increased job and business opportunities, increase
incomes, changing attitudes and perceptions, decreased levels of public health in the study area. At this
stage the identified activities could be nursery, FFB harvesting and transport, mobilization of heavy
equipment and maintenance of oil palm trees.

Magnitude and importance of the impacts that needed attention at the post operation phase is the
reduction of air quality and increased in noise level, decrease of local income, changing attitudes and
perceptions, and community unrest. At this phase the identified activities could be labor dismissals,
demobilization of heavy equipment, reforestation and revegetation, and also land handover to
government and community.

Changes in some aspects of the environment (abiotic, biotic, social, economic, cultural and public health)
in District Kendwangan, Ketapang Regency, due to these activities require further tightening in the
utilization of available natural resources and optimizing the management and monitoring efforts which
needed to be integrated into all components of the integrated business.

Magnitude and importance of the impacts that will be managed and monitored in the Environmental
Management Plan and Environmental Monitoring Plan based on the results of the impact evaluation are:
1) Physical-chemical environment components include air quality, surface water quality, and forest fires
potential; 2) Social culture and public health components including : social unrest, job and business
opportunities, perceptions, local revenue and public health level.

Environmental management of the environmental components that are experiencing fundamental
changes, both positive and negative as a effect of the Oil Palm Development plan of PT GKS to be carried
out in terms of the three approaches, are: technological, socio-economic-cultural and institutional.

The implementation of environmental monitoring carried out by PT GKG. The environmental monitoring
reports will be submitted annually to the technical adviser of the government agencies.

Latest reversion 5" May 2010
RSPO

CHARACTERISTICS OF THE SURROUNDING COMMUNITIES

4.2 Social Impact Assessment

Kendawangan Subdistrict

Kendawangan Subdistrict covers an area of 5,859 km? containing 19 villages. In 2010, population of the
subdistrict was 32,314 peoples with the population density of 6 peoples/km’ containing 16,937 males
(51%) and 16,178 females (49%). According to the age groups, the populations of Kendawangan
Subdstrict are 41.2% or 13,628 peoples of school-age children (0 —- 19 years old), 45.6% or 15,107
peoples of productive-age population (20 — 49 years old) and 13.2% or 4.380 peoples of elderly (50 years
old and up).

Most of the Kendawangan population are moslems and catholics. While others are Protestant, Hindu
and Buddhist. In agriculture fields, most of the Kendawangan Subdistrict population are rice field
farmers (irrigated rice fields and rainfed rice fields). Only a few of them develop “palawija” crops such as
corn, sweet potatoes, cassava and peanuts. While estate crops that commonly developed are oil palm
and rubber.

Seriam Village

Seriam is a village is expansion from Kendawangan Kanan Village, so it uncertain wide, still a part of
Kendawangan Kanan Village. Population of the village is 977 peoples containing 501 males (51%) and 476
females (49%), with sex ration is 105. Consist of 4 hamlets and 9 neighborhood. Most of Seriam Villagers
are Dayak (65%), Melayu (20%) and others are migrant communities (15%) who usually came from Jawa,
Madura, Bugis, Batak and Thionghoa.

According to their livelihoods, the Seriam villagers are 86% as farmers/rubber taper, 8% as employees,

3% as trader/ entrepreneur, 2% fisheries and 1% as Civil Servant. Most of the community’s basic needs

are fulfilled from purchase while others are from their own farm lands, reliefs, other plantations, rivers,
forest areas and others.

STRATEGIC ISSUES

Tenurial

e land compensation has not been carried out on public land that is planned to be cleared, due to
price compensation that has not been agreed

e land ownership getting cramped due to handed of public land to other plantations or sold to
another party and has been passed on to offspring

e double claims due to the limited communities land tenure, increasing the economic value of land
and public lands legal evidence is not strong

e follow-up clarity partnership program (Plasma) that have been socialized at the beginning of the
company

Environment

The percentage of people who have a perception of the company existence already affecting on
environment aspect were quite small. That mean there are almost no negative environmental issues
with the company. Issue to be aware is air pollution (dust onset) on the road due to the transport of
fertilizers, seeds and other corporate activities of Dramaga to the plantaion area.

Latest reversion 5" May 2010
—- RSPO

Palm oil plantations are expected to provide social security and long-term economic, because the
characteristics of the palm oil company, which can give results in the long term.

Communities agrees with the PT GKS due to lack of job opportunities, accessibility becomes easier, the
village became a bustling and growing with the influx outside labor of Seriam Village community, the
opportunity to get land Plasma (partnership) and corporate socia responsibility (CSR) programs

Socio-Culture

Economic resources of society around the company basically (before the coming of oil palm plantations)
derived from rubberingand farming (rice and pulses) and there is also a small community that is
gathering (hunting, fishing and take fruits in the forest). Public expenditure for basic needs are met
relative to farm income (rubber).

Economic conditions changed when the natural resources around them converted into oil palm
plantations, although not disappear altogether, as not all of public land/ garden are converted into oil
palm plantations.

In the short term, one of the alternative income replacement to meet the economic needs of the is being
an employee of PT GKS or the company that is around.

In the long run, especially society that has a plasma (partnership) will get a replacement from palm oil
produced.

CONCLUSION

1. The level of education and human resource capacity in the villages around the PT. Gunajaya
Ketapang Sentosa generally still relatively low. The majority religion is Protestant and Islam.
Majority tribe Dayak, the main livelihood of the people is the rubber farmers.

2. enure Problems still occur, as a due to repeated claims, lack of legality of land ownership in the
community, and the compensation process has not been completed.

3. The main socio-economic problems is the clarity of the partnership (plasma).

4. The most striking employment problem is still a lack of understanding of the workers' labor
regulations, lack of discipline in the use of PPE, PPE facilities still need to be improved,
communication and fulfillment of the rights of workers need to be improved, and the union has
not been formed.

5. The Company has programmed social activities throughout the year. However, most of the aid
still caricature and generosity.The relationship pattern between the company's and the
community (stakeholders) is a mutually beneficial relationship.

6. In general, the public supports the development of oil palm plantation by PT. Gunajaya Ketapang
Sentosa. The most important public expectations is an increase in employment opportunities for
the local community, transparency and clarity of plasma management, the Development and
improvement of social facilities / public and increase social aid to increasing the capacity of
human resources

7. The Company has a positive impact on the surrounding communities such as the opportunities of
jobs, the more open accessibility, seeks opportunities in the services, the village became bustling
due to the presence of migrant employment, and social responsibility programs, especially the
construction of public facilities and infrastructure in the village . The existence of the company
also had a negative impact such as raise of social problems due to land tenure and decreasement
of land.

8. The pattern of the company's relationship with the community (stakeholders) is a mutually
beneficial relationship

Latest reversion 5" May 2010
RSPO

9. Strategic management of the social aspect of PT. Gunajaya Ketapang Sentosa directed to the
following four main problems: Settling tenure issues, Settling Plasma development issues, CSR
programs and communications with stakeholders issues.

4.3 HCV assessments

Physical Condition

Climate in the assessment area according to Schmidt and Ferguson's classification climate classified as
type A (slightly wet, Q = 0%) where the average annual rainfall is 2,728 mm/year and average rain 131
days / year. Wet months occur in all of the months with range > 100 mm/month and the dry months
(rainfall <100 mm/month) never happened. The higest rainfall occurs in December with range 595
mm/month taken data from 2008-2010 year. Concession area of PT GKS is at altitude 0-75 m above sea
level. Based on the slope map, topography of PT. GKS from flat to steep, most of topography level is on
0-5% with 10,063.10 ha (99.94%). Based on Geological Map, Pontianak’s sheet (1613) scale 1: 250,000
(Geological Research and Development Center, 1978), geological formations in the area of PT. GKS,
composed of formations marsh sediment, lake sediment and stream sediment.

Concession area of PT. GKS is on Kendawangan river watershed area. The rivers cross through the
concession area at about 10 rivers and streams.

Biological Condition

Flora

The number of plants species found in the concession area of PT. GKS an amount of 116 species, can be
grouped into 50 families. Based on location, the highest vegetation composition was found in the
Riparian of Kanal MB-2 & P-24 and Forested Area an amount of 42 species and 29 families. Based on
plants habitus, the composition of vegetation can be dominated by 4 (four) types: trees (35.34%), herbs
(36.21%), lianas (12.93%), and shrubs (11.21%). It also found 3 types of vegetation protected under PP. 7
/ 1999 and 3 species listed by CITES (appendik II) in the area of PT. GKS. In addition, also in this area are
found 8 plants species are included in IUCN Red List, with details: 1 types including VU/Vulnerable and 7
types species in LC/Least Concern; as showed in Table 6.

Table 6. List of Plants Species in the Concession Area of PT. GKS Based on Its Status

Status of Flora

No. | — Class/Family/Scientific Name Local Name Habitus Poets

Tahun 1999 CITES IUCN

IPTERYDOPHYTA

\Adiantaceae

Taenitis blechnoides Sw. Paku ringin Herba ITD TT TT

Blechnaceae

Blechnum orientale L. Paku gajah Herba TD TT TT

Gleicheniaceae

Gleichenia microphylla R. Br. Resam Herba ITD TT TT

Lycopodiaceae

Latest reversion 5" May 2010

RSPO

Status of Flora
No. Class/Family/Scientific Name Local Name Habitus [Pin ores wen
Tahun 1999

a Lycopodium cernuum L. Paku hata liana TD TT TT
Neprolepidaceae

5 Nephrolepis exavata Pakis Herba TD TT TT
Polypodiaceae

6 lLecanopteris carnosa (Reinw.) Bl. _|Kadaka uncal Epifit TD TT TT

7 [Stenoclaena palustris Bedd. Paku lemiding Epifit TD TT TT
Schizaeaceae

8 Lygodium japonicum (Thunb.) Sw. __|Mintu Herba TD TT TT

9 |Schizaea dichotoma (L.) Sm. Paku rawa Herba TD TT TT

10 |Selaginella doederleinii Hieron. Cakar ayam Herba TD TT TT
IMONOCOTYLEDONAE
Araceae

11 |Alocasia sp. Keladi Herba Un. Un. Un.

12 |Alocasia sp. Keladi hutan Herba Un. Un. Un.

13 |Amorphophallus campanulatus Bl. |Suweg Herba TD TT TT
[Arecaceae

14 Calamus caesius Bl. Rotan cacing liana TD TT TT

15 |Daemonorops robustus Warb. Rotan batang liana TD TT TT

16 |Elaeis guneensis Jacq. Sawit Pohon TD TT TT

17 |Caryota mitis Lour. Tukas Palem TD TT TT
Cyperaceae

18 |Cyperus brevifolius (Rottb.) Hassk. _|Teki rawa coklat Herba TD TT TT

19 |Cyperus rotundus L. Teki, rumput teki Herba TD TT TT

20 |Lepironia mucronata L.C. Richard __|Purun tikus Herba TD TT TT

21 |Scleria laevis Retzius Rambang, cemparing _|Herba TD TT TT

22 |Scleria sumatranensis Selingsing, selinsing Herba TD TT TT
Musaceae

23 [Musa sp. Pisang Herba Un. Un. Un.
Orchidaceae

24 [Dendrobium sp. Yesilara liana Un. Un. Un.
Pandanaceae

25 |Pandanus sp. Pandan hutan Herba Un. Un. Un.

26 |Pandanus tectorius Soland ex Park. [Pandan mengkuang Herba TD TT TT
Poaceae

27 |Axonopus compressus P.B. Beriwit Herba TD TT TT

28 |Bambusa vulgaris Schard. ex Bambu kuning Bambu TD TT TT
Wendland

29 |Cynodon dactylon Pers. Grintingan Herba TD TT TT

30 Digitaria adscendens Rumput grinting Herba TD TT TT

31 |Imperata cylindrica (L.) Beauv. Lalang Herba TD TT TT

32 Pennisetum purpureum Seumach. _ |Rumput ekor kucing Herba TD TT TT

33 |Pogonarherum paniceum (Lamk.) _ |Rumput bambu Herba TD TT TT
Hack.

34 |Saccharum officinarum L. Tebu Herba TD TT TT

35 [Saccharum spontaneus Linn. Kumpai, gelagah Herba TD TT TT
smilacaceae

36 _|Smilax zeylanica L. Akar canar liana TD TT TT
Zingiberaceae

37 |Alpinia sp. Jahe-jahean Herba Un. Un. Un.

38 |Alpiniasp. Lelemasan Herba Un. Un. Un.

Latest reversion 5" May 2010

RSPO

Status of Flora

No. Class/Family/Scientific Name Local Name Habitus [Pin ores wen
Tahun 1999

39 Costus speciosus (Koen.) J.E. Smith. [Pacing Herba TD TT TT

40 |Hornstedtia sp. Suli Herba Un. Un. Un.

41 |Amomum coccineum (BI.) K.Schum. |Tepus, tepus merah Herba TD TT TT
DICOTYLEDONAE
[Acanthaceae

42 |Acrosticum aureum L. Paku pantai Herba TD TT TT
[Amaranthaceae

43 [Amaranthus spinosus L. Bayam duri Herba TD TT TT
[Anacardiaceae

44 |Campnosperma macrophylla Hk. Terentang Pohon TD TT TT

45 |Gluta renghas L. Rengas Pohon TD TT TT
[Annonaceae

46 __|Polyathia subcordata (BI.) Bl. Durian datai Pohon TD TT TT
[Apocynaceae

47 |Alstonia angustifolia Mia. Pelai pipit Pohon TD TT LC Ver 2.3 (2010)

48 |Alstonia scholaris (L.) R.Br. Pelai Pohon TD TT TT

49 ___|Alstonia spathulata Blume Pelantan Pohon TD TT LC Ver 2.3 (2010)

50 |Cerbera odollum Gaertn. Bintaro Pohon TD TT TT
[Asteraceae

51 |Blumea balsamifera (L.) DC. [Sembung Perdu TD TT TT

52 |Emilia sonchifolia (Linn.) DC. Tempuh wiyang Herba TD TT TT

53 |Eupatorium odoratum Lf. Kirinyuh Perdu TD TT TT

54 |Pluchea indica (L.) Less. Beluntas Perdu TD TT TT

55 |Spilanthes acmelia (L.) Murr. Legetan Herba TD TT TT
Celastraceae

56 |Lophopetalum wrightienum Arnott. |Nasi-nasi Pohon TD TT TT
Clusiaceae

57 |Calophyllum macrocarpum Hook.f. _|Mentangur Pohon TD TT TT
Combretaceae

58 |Combretocarpus rotundatus Dans. _ |Perepat, tumih Pohon TD TT VU (2010)
Compositae

59 |Vernonia arborea Buch-Ham Entepung Pohon TD TT TT
Convolvulaceae

60 |ipomoea aquatica Forsk. Kangkung Herba TD TT TT

61 |Merremia umbellata (L.) H. Hallier [Akar bilaran daun kecil _|Liana TD TT TT
Cucurbitaceae

62 |Lagenaria leucantha (Duch.) Rusby _|Labu liar tanah Herba TD TT TT
Dilleniaceae

63 __|Dillenia excelsa (Jack) Gilg. [Simpur, sempur Pohon TD TT TT

64 __|Dillenia grandifolia [Simpur daun lebar Pohon TD TT TT

65 __|Tetracera fagifolia Bl. Akar simpur liana TD TT TT
Euphorbiaceae

66 _|Antidesma neurocarpum Miq. Berunai Pohon TD TT TT

67 |Breynia microphylla Muell. Arg. Katu hutan Pohon TD TT TT

68 |Homalanthus populneus (Giesel.) Pax |Jati-jatian Pohon TD TT TT

69 |Macaranga gigantea (Reichb.f. &  |Mengkuwung Pohon TD TT TT
Zoll.) Muell. Arg.

70 |Macaranga pruinosa (Miq.) Muell. _|Purang putih, mahang _|Pohon TD TT TT
Arg.

71 |Excoecaria agallocha L. Buta-buta Pohon TD TT TT

72 |Manihot utilissima Pohl. [Singkong Herba TD TT TT

Latest reversion 5" May 2010

RSPO

Status of Flora

No. Class/Family/Scientific Name Local Name Habitus [Pin ores wen
Tahun 1999

Fabaceae

73 |Acacia auriculiformis Akasia daun kecil Pohon TD TT TT

74 Acacia mangium Akasia daun lebar Pohon TD TT TT

75 [Bauhinia sp. Akar bunga kupu-kupu __|Liana Un. Un. Un.

76 |Calopogonium mucunoides Desv. _|Akar bilaran daun besar_|Liana TD TT TT

77 |Mimosa pudica L. Daun pusar, putrimalu |Herba TD TT TT

78 |Mucuna bracteata Kacangan liana TD TT TT

79 |Pithecellobium rosulatum Kosterm. _|Kelukup Pohon TD TT TT

80 |Pongamia pinnata (L.) Pierre Malapari Pohon TD TT TT
Hypericaceae

81 |Cratoxylum arborescens (Vahl.) BI. _ |Gerunggang Pohon TD TT LC Ver 2.3 (2010)
Hypoxidaceae

82 |Curculigo capitulata (L.) O.K. Lembak Herba TD TT TT
Leeaceae

83 |Leea indica (Burm. f.) Merr. Mali-mali Perdu TD TT TT
Malvaceae

84 [Hibiscus macrophyllus Roxburgh ex |Waru Pohon TD TT TT
Hornem

85 |Sida rhombifolia L. Sidaguri Perdu TD TT TT

86 [Urena lobata L. Jelumpang Perdu TD TT TT
Melastomataceae

87 |Melastoma malabathricum Linn. Kemunting Perdu TD TT TT
Moraceae

88 |Artocarpus elasticus Reinw. Fingan, pilang Pohon TD TT TT

89 [Ficus binnendykii (Mig.) Mig. Akar ara liana TD TT TT

90 __|Ficus quercifolia Roxb. Uyah-uyahan Perdu TD TT TT
Myrtaceae

91 |Eugenia grandis Wight Ubar burung, ubar jambu [Pohon TD TT TT

92 Eugenia muellerii Entemo, gelam tikus Pohon TD TT TT

93 |Eugenia sp. Jambu hutan Pohon Un. Un. Un.

94 |Melaleuca leucadendron (L.) L. Gelam Pohon TD TT TT

95 |Rhodamnia cinerea Jack. jemai Pohon TD TT TT

96 __|Tristania obovata R.Br. Pelawan merah Pohon TD TT TT
Nepenthaceae

97 |Nepenthes alata Entuyut liana D App. |LC Ver 2.3 (2010)

98 |Nepenthes ampullaria Jack. Entuyut liana D App. |LC Ver 2.3 (2010)

99 _|Nepenthes gracilis Entuyut liana D App. |LC Ver 2.3 (2010)
Nymphaeaceae

100 |Nelumbium nelumbo Druce. Teratai Herba TD TT TT
Oleaceae

101 [Jasminum bifarium Wall. Melati hutan Perdu TD TT TT
Rhizophoraceae

102 Rhizophora apiculata Blume Bakau putih Pohon TD TT LC Ver 3.1 (2010)
Rubiaceae

103 |Gardenia sp. Berus Pohon Un. Un. Un.

104 _|Nauclea sp. Bangkal Pohon Un. Un. Un.

105 |Psychotria sarmentosa Blume Pakar pohon Epifit TD TT TT

106 |Uncaria glabrata (BI.) DC. Akar kakait liana TD TT TT
Rutaceae

107 |Evodia sp. Kayu bangun Pohon Un. Un. Un.
Solanaceae

Latest reversion 5" May 2010

RSPO

Status of Flora
No. Class/Family/Scientific Name Local Name Habitus it ones wen
Tahun 1999

108 |Solanum torvum Swartz. Pukak Perdu TD TT TT

109 |Physalis peruviana L. Ciplukan Herba TD TT TT
Sterculiaceae

110 —_|Streblus asper Lour. Serut Perdu TD TT TT
\Theaceae

111 |Schima wallichii Korth. Puspa Pohon TD TT TT
Tiliaceae

112 |Muntingia calabura L. Kersen Pohon TD TT TT
Ulmaceae

113 |Trema orientalis (L.) Bl. /Anggrung Pohon TD TT TT
lUrticaceae

114 |Laportea stimulans Miquel. Jelatang Perdu TD TT TT
\Verbenaceae

115 |Lantana camara L. Tembelekan Perdu TD TT TT

116 |Vitex pubescens Vahl. Laban Pohon TD TT TT

Fauna

The number of fauna which found in the concession area of PT. GKS is an amount of 29 species and 26
families with details: a total of 3 mammals species and 3 families, 33 birds species and 21 families, and
reptiles were 2 species and 2 families. The highest number of species and families is in the Peat Area
Block V with 16 species and 13 families.

Twenty nine species, 5 species of birds, categorized as protected species under PP. 7 / 1999; 3 species
of birds listed at the CITES and categorized in Appendix II, while the animals species that are included in
the IUCN Red List at amount 29 species, with details: 27 species on LC/Least concern and 2 species on
NT/Near Threatened category.

Table 7. Wildlife Species Richness in the Concession Area of PT. GKS Based on Its Status

Status
a - PP No.7
No. Scientific Name Local Name Indonesian Name | °7 a ay
1999

A.__| Mamals
1 Tupaia glis Tupai Tupai akar TD TT UC ver

3.1 (2010)
B._| Birds
1 Acrocephalus stentoreus Kerakbasi Karakbasi ramai 1D TT LC (2010)
2 Amaurornis phoenicurus Ruak Kareo padi 1D TT LC (2010)
3 Anhinga melanogaster Burung laki silok Pecuk ular asia D TT NT (2010)
4 ‘Apus pacificus Kapinis Kapinis laut TD TT LC (2010)
5 ‘Artamus leucorynchus Kekep babi Kekep babi TD TT LC (2010)
6 Cacomantis merulinus Wik-wik Wiwik kelabu TD TT LC (2010)
7 Centropus bengalensis Bubut Bubut alang-alang_| TD TT LC (2010)
8 Collocalia maxima Walet Walet sarang hitam | TD TT LC (2010)
9 Copsychus malabaricus Nendak Kucica hutan TD TT LC (2010)
10 | Corvus macrorhynchos Gagak, ka Gagak kampung TD TT LC (2010)
11 _ | Falco cenchroides Alap-alap Alap-alap layang D App. Il LC (2010)
12__ | Haliastur indus Elang Elang bondol D App. Il LC (2010)

Latest reversion 5" May 2010

RSPO

Status
a ; PP No. 7
No. Scientific Name Local Name Indonesian Name | °7 a ay
1999

13 _ | Hirundo tahitica Layang-layang Layang-layang batu_| TD TT LC (2010)
14 __ | Lonchura fuscans Bondol Bondolkalimantan__| TD TT LC (2010)
15 | Lonchura malacca Bondol Bondol rawa TD TT LC (2010)
16 _ | Macropygia ruficeps Uncal kouran Uncal kouran TD TT LC (2010)
17___| Megalurus palustris Cica koreng jawa Cica koreng jawa TD TT LC (2010)
18 | Merops philippinus Kirik-kirik Kirik-kirik 1D TT LC (2010)
19 | Nectarinia jugularis Kunsit Madu sriganti D TT LC (2010)
20 | Orthotomus atrogularis Enceririk Cinenen belukar 1D TT NT (2010)
21 __| Passer montanus Burung gereja Burung gereja 1D TT LC (2010)
22__ | Phylloscopus trivirgatus Cikrak Cikrak daun TD TT LC (2010)
23 __ | Prinia flaviventris Jeruit Prenjak rawa TD TT LC (2010)
24 _ | Pycnonotus aurigaster Cucak kutilang Cucak kutilang TD TT LC (2010)
25 __ | Pycnonotus goiavier Cerokcok Merbah cerukcuk __| TD TT LC (2010)
26 | Pycnonotus plumosus Empuru Merbah belukar TD TT LC (2010)
27__ | Spilornis cheela Elang bido Elang ular bido D App. Il LC (2010)
28 __ | Streptopelia chinensis Tekukur Tekukur TD TT LC (2010)

Environmental Services Aspects

Areas or Ecosystems Important for the Provision of Water and Prevention of Floods for Downstream
Communities

Areas or ecosystem found in the concession area of PT. GKS is the lowland forest, Kerangas, swamp and
riparian. While, the cloud forest ecosystems, ridge line forest and karst ecosystems are not found in the
areas

Ecosystems that are important and their relationship with various land classes based on RePPProT

Ecosystems in the concession area of PT. GKS consist of. low-land forest ecosystem, Kerangas, Peat
Swamp, and Swamp. Land classes found in the region consist of five types: HJA (Honja), KHY (Kahayan),
KJP (Kejapah), KLR (Klaru) and PKU (Pakau).

Based on RePPProT, five land class above were clasified as threatened and/or rare and in which HJA
(Mixed or hill dipterocarp forest on metamorphic rock), KHJ (Riparian forest or swamp), KJP (Mangrove
forest or salt swamp) and PKU (Kerangas).

Prediction of Erosion Potential

Land clearing activities will give negative impact of increased soil erosion due to loss of canopy closure.
Reduced of land cover will increase the soil vulnerability of the surface runoff. The results show that land
clearing will increase the amount of soil erosion, but the rate of erosion that will occur is still below the
potential rate of erosion which is estimated erosion that will occur after the palm oil plantation
development activities undertaken.

The prohibition of land clearing without burning will reduce soil erosion in which the organic materials
from timber harvesting and surface leaf litter that will be the hampers factor of erosion rate. Intensity of
impact will happen gradually from land clearing activities and legume family planting that can reduce

Latest reversion 5" May 2010

RSPO

erosion. The amount of erosion that occurred after the land planted with oil palm and land cover crops
(LCC) is predicted between very low to low with 0.85 to 21.33 tons ha/year.

Areas that Function as Natural Barriers to the Spread of Forest or Ground Fire

Areas that serves as a natural barriers to prevent the spread of forest and ground fires still in good
condition, including intact peat swamp forests with intact hydrological system, swamp forest, open
wetland/marshes, other wetland ecosystem types, as well as green belts with various species of fire
resistant plants.

Social, Economic and Cultural Aspects

Number of Population and Community Composition by Gender

Based on the results of the study found that Seriam Village is 4,769 population which sex ratio is 105.

Community Composition Based on Age

Based on the demografi data, the number of resident in Kendawangan Sub-district in the age group of 0
— 15 year is 10.193 peoples, The productive age group of 15 — 65 year is 21.763 peoples, and while in the
age group > 65 year is 1.159 peoples. It is mean that dependency ratio of Kendawangan sub-district is
52%, it is mean that every 100 (productive people) people age to bear 52 non-productive people.

Based on field observation and review on existing maps show that vast area of High Conservation Value
Area (HCVA) which to be planned in the area of palm oil plantation PT. GKS is 19.56 hectares, with details
in Table 8.

Latest reversion 5" May 2010
Table 8. Identification and Analysis Results of HCVA 1 to HCVA 6 in the Concession Area of

RSPO

PT. GKS, West Kalimantan Province

HCV Existence . Land Area
HCV/Components Location
(Yes/No) (Ha)
HCV1. Areas with Important Levels of
Biodiversity
1a, Areas that Contain or Provide Biodiversity :
: ; Canal restricted area MB-2 9.90
Support Function to Protection or Yes
Conservation Areas Canal restricted area MB-3 637
Canal restricted area MB-2 *)
12. Critically Endangered Species Yes Canal restricted area MB-3 *)
Forest area of Block H15 3
13. Areas that Contain Habitat for Viable Canal restricted area MB-2 *)
Populations of Endangered, Restricted v )
es i
Range or Protected Species Canal restricted area MB-3
14. Areas that Contain Habitat of Temporary
Use by Species or Congregations of Species N° - -
HCV 2. Natural Landscapes & Dynamics
2A. Large Natural Landscapes with Capacityto No
Maintain Natural Ecological Processes and - -
Dynamics
2.2. Areas that Contain Two or More N
0 - -
Contiguous Ecosystems
23. Areas that Contain Representative
Populations of Most Naturally Occurring No - -
Species
HCV 3. Rare or Endangered Ecosystems No
HCV 4. Environmental Services
41. Areas or Ecosystems Important for the Canal restricted area MB-2 »
Provision of Water and Prevention of Yes +)
Floods for Downstream Communities Canal restricted area MB-3
4.2. Areas Important for the Prevention of N
0 - -
Erosion and Sedimentation
43. Areas that Function as Natural Barriers to
0 - -
the Spread of Forest or Ground Fire
HCV5. Natural Areas Critical for Meeting the N
0 - -
Basic Needs of Local People
neve, Areas Critical for Maintaining the Cultural Moslem Cemetary 1 0.05
Identity of Local Communities
Moslem Cemetary 2 0.05
HCVA Total 19.56

Note: *) the area size same as mentioned before

Latest reversion 5" May 2010

736000

‘9728000

‘5720000

8736000

‘9728000

‘9720000

MAP OF HCV AREA
PT. GUNAJAYA KETAPANG SENTOS
KETAPANG REGENCY - WEST KALIMANTAN PROVINCE)
"

HOV Area Location :

BB cvr2ncvi9

Ml revi swicviznevianeve
B row

“20600 “600

“0600

“8600

Figure 4. HCV Map in the Concession of PT GKS, West Kalimantan Province

RSPO

internal Responsibility

Formal signing off by
assessors and company

This document is the summary of assessment result on Environment Impact Aseessment (EIA),
Social Impact Assessment (SIA) and High Conservation Value (HCV) in PT GKS — Ketapang Regency,
West Kalimantan Province and has been approved by the Management of PT GKS

Management
PT GKS,

Dk.Jr. Nyoto Santoso, MS Sri Indranto

Team Leader HCV & SIA General Manager of PT GKS
Date: 18 December 2014 Date: 18 December 2014

Statement of acceptance of responsibility for assessment

Assessment result document on High Conservation Value (HCV) of PT
GKS by Faculty of Forestry, Bogor Agriculture Institute, will be applied
as one of the guidelines in managing palm oil plantation in PT GKS

Management

»

RE
Sri indranto
General Manager of PT GKS
Date: 18 December 2014
Appendix 1 List of prevailing applicable regulations and some supporting guidelines which used as

RSPO

references in the identification process of HCV and SIA study.

INo_ [List / Type of Reference Details
Status of vulnerability according to the World EK critically Endagerd
1. |Conservation Union (IUCN), 2009 ndangere
U Vulnerable
INT Near threatened
App. | : list of all plants species and
lanimals which are prohibited to be
|, _ Status in terms of trade of world’s wild fauna and internationally traded
Mora by any means.

(cITES), 2009 ep. | 2 list of species that trading
required rules to diminish the threats of
extinction.

IRI State Legislation (Acts):

11931  Dierenbeschermings Ordinance (Wild ears .

lAnimals Wildlife protection

11970 Decree of Minister of Agriculture, No. Wildlife protection

421/Kpts/Um/8/1970

11973 Di f Minister of Agriculture, no 66/Kpt:

ecree of Minister of Agriculture, no 66/Kp' Shwildlife protection
11977 Decree of Minister of Agriculture, No. Wildlif tecti
B.  90/Kpts/Um/2/1977 Halire protection

11978 Decree of Minister of Agriculture, No. 327 / Wildlif tecti

Kpts / Um/5/1978 Halire protection

11979 Decree of Minister of Agriculture No. 247 / Wildlif .

Kpts/Um/4/1979 ildlife protection

11980 Decree of Minister of Agriculture, No. 716 / Wildlif tecti

Kpts/Um/10/1980 Haire protection

11999 _ Government Regulation No. 7 of 1999 Wildlife protection

[Government Regulation, PU 63/1993 PU Determination width of the river riparian

Map of TGHK (Forest Land Use Agreement) and :

16 offich ; [To determine the status of an area
4. |government’s official documents concerning the .
. whether or not in the protected areas.
jappointment status of forest areas.

Latest reversion 5" May 2010

RSPO

Appendix 2 List of respondents and/or informal Focus Group Discussion (FGD) participants on site
during the implementation process of social impact and HCV assessment in the area of

study

No | Nama Responden | Umur cai5 Agama | Pendidikan noketiaan
Kelamin Utama

A. Desa Mekar Utama

1 | Yadi Warsono 53 Laki-Laki Islam SLTA Wiraswasta

2 | Jumalasik 45 Laki-Laki Islam reek Karyawan

3 Darmadi Suharno 32 Laki-Laki Islam SLTA Pedagang

4 | Rochmadin 35 Laki-Laki Islam SLTA Wiraswasta

5 Munif 41 Laki-Laki Islam SLTP Pedagang

6 | Ismanto 41 Laki-Laki Islam sD Wiraswasta

7 | Asri 46 Laki-Laki Islam sD PNS

8 | Heri Fitriadi 37 Laki-Laki Islam PT Wiraswasta

9 | Kabul Budianto 45 Laki-Laki Islam sD Petani

10 | MYusren 34 Laki-Laki Islam SLTA Pedagang

11 | Muhafarudin 27 Laki-Laki Islam SLTP Wiraswasta

B. Desa Kendawangan Kiri

1 | Allmran Olliana 35 Laki-Laki Islam PT Karyawan

2 | Samsul Anwar 37 Laki-Laki Islam PT Buruh Tani

3 | Sianto 32 Laki-Laki Islam sD Petani

4 | Safarumi 42 Laki-Laki Islam SLTP Petani

5 | Sahawi 45 Laki-Laki Islam sD

6 Mustapa 54 Laki-Laki Islam sD Karyawan

7 Islam 62 Laki-Laki Islam SLTP Pedagang

8 | Sukari 61 Laki-Laki Islam sD Petani

9 | Susai 33 Laki-Laki Islam sD Wiraswasta

10 | Marjin 31 Laki-Laki Islam sD Wiraswasta

C. Desa Banjarsari

1 | ARozak 43 Laki-Laki Islam PT PNS

2 | Madras 61 Laki-Laki Islam sD Petani

3 Poniji M 54 Laki-Laki Islam sD Wiraswasta

4 | Usman 33 Laki-Laki Islam SLTA PNS

5 | UsaiS. 61 Laki-Laki Islam sD Petani

6 | Ibrahim 61 Laki-Laki Islam sD Petani

7 Ocing 64 Laki-Laki Islam sD Petani

8 Ujang Haibat 54 Laki-Laki Islam sD Petani

9 | Wahi 43 Laki-Laki Islam sD Petani

Latest reversion 5" May 2010
RSPO

No | Nama Responden | Umur Kea Agama Pendidikan Pepctiaan

10 | Alian 41 Laki-Laki Islam SLTA PNS

11 | Syamsul A. 37 Laki-Laki Islam SLTP Karyawan

D. Ketenagakerjaan

1 | Indra L Hakim 35 Laki-Laki Islam PT Staf

2 | Wakyadi 38 Laki-Laki Islam SLTA Karyawan

3 | Bambang Budhi 36 | Laki-Laki Islam SLTA Karyawan
Utomo

4 | Armat 26 Laki-Laki Islam SLTA Karyawan

5 Prionimus Bintoro 37 Laki-Laki Katolik SLTA Security

6 Efendy Andreans 25 Laki-Laki Islam SLTA KNDE

7 ‘| Hendri 25 Laki-Laki Islam sD KDE

8 Barsiah 29 Perempuan Islam sD Karyawan

9 Tarwiyati 27 Perempuan Islam SLTP Karyawan

10 | Guntur Triadi 28 Laki-Laki Islam PT Agronomi

11 | Dudi Yashicano 45 Laki-Laki Islam PT Agronomi

12 | Vian 27 Laki-Laki Islam SLTP Pengawas

13 | Dianita Rahayu 24 Perempuan Islam PT Conia

14 | Mashud 26 Laki-Laki Islam SLTP Pengawas

a5 | M. Nur 29 Laki-Laki Islam SLTP GKG

16 | Abdul Manan 43 Laki-Laki Islam SLTP MUE

17 | Narodon.P Damanik | 26 Laki-Laki Protestan | PT CSR

18 | Wahyu Harnandi 23 ‘| Laki-Laki Islam PT on)

19 | Suhannadi 28 Laki-Laki Islam SLTA PAD

20 | Jimmy. 34 Laki-Laki Protestan | PT wilayah

21 Manila 24 Perempuan Islam SLTA (car)

22 | Ricke Christina 27 Perempuan Islam PT PAD

23 | Emi Triyani 26 Perempuan Islam SLTA PKS

24 | Uti Dedy Iskandar 29 Laki-Laki Islam SLTA KNDE

Latest reversion 5" May 2010

DAFTAR ABSENSI FGD KETENAGAKERJAAN

Harirangsal = Golyicn /ib- 04> 221

RSPO

Appendix 3 Notes of Important Results of Focus Group Discussion (FGD)

DAFTAR ABSENSI FGD DESA

Harirtangeal > Sobh //b~4-26l|

waktu

: to-09 wid

‘Tempat 2 Ose MDT

Nama

Kebun : PT GleS «

Wie 2 [Aco wie
Tempat = Your Mesto, Syeriin Eslshe
Namakebun : (T @KS
No ‘Nama Alamat Jabatan ‘No tip/HP Tanda
Tangan
* | Aepiv S| rem pr ga | mwenn ray | osc aroseze.
a [pioarde rags zeenis) 0656608379" | —feB
eae . FR, ban learpoperca |B
4 Busine PL cur /megr | Winder t | O8ieqszrba12 Bea
5 | Bhi Bone Bke/ ese @iug, (VON ‘e
.
At Cranbls ks [nes je kaw| Korrag BN Fo dyes. a
7 | Puy rs /sye | mavroe ce _lofeeatiazeas| the

Wasryous «| Gps. /me pr | Sr urit|

Semep/_| tavdor | — Hg
* | 667.8: Bt maze | manor = ce
A Ade awe | Gresfaye | froma | EE
[P| Tamme ita ore 2.
a Muli Golhotu L@us /msJé Sempot| — <@
GOLAN 6X5 (45) ¢ [Semycot | ~ oe
zi Rogan Ghymsye \teknisé | ~ Fee
Fa
7 -
Fr
3
Ey

We ia 4 iam] — wo Tan
4 =
2 | Mod (a i
? | sed. | mB
5
Yistieana yw
© Vesaenat bine | tun # ZL
5 [pcwurcefan, | Kows Aton ing] consasors \Y
© | Bengxon PB Ee
‘ MBL =
z ans mp Dt oasosysea| (Jf |
* | aars z x = (CE
you Supatio’ | Mb Erg. (0p 2s6BB4| hu,
21 Cimpur. Apo er. B call
? eee
2 | onenyaive, | paz 2 1A bY: peeeteae
7s
ra
rc
rc
fa
8
ro
7%

Appendix 4 List Stakeholders of PT. GKS

RSPO

1 Kantor Kecamatan Camat Boy Hasan, S.sos, M.M Kendawangan 1Gov H6. Local License,
Kendawangan Com Communication
2 | Kantor Desa Seriam Kades Kasoi Seriam 1Gov 46. Local License,
Com Communication
Kantor Badan He
3 Permusyawaratan Desa Ketua Seriam 1Gov Com Communication
Seriam
Kantor. Polsek . H6. ,Communication,
4 Kendawangan Kepala Dhani Cakra Nugraha Kendawangan 1Gov Com Land dispute
5 Kantor. Koramil Komandan Jaenal Abidin Kendawangan 1Gov H6. sCommunication,
Kendawangan Com Land dispute
6 Kantor Lembaga Adat Ketua Adat Kendawangan 2 Soc H5.Soc | Socio cultural
Kendawangan
7 _ | Kelembagaan Adat Desa | cotua adat Seriam 2 Soc H. Soc | Socio cultural
Seriam
8 Kantor Cabang Dinas Kepala Maskur Kendawangan 1Gov H7. Env | Environmental
Kehutanan Kc. Kendawang
Kantor Cabang Dinas
9 Pertanian dan Peternakan | Kepala Ucup Supriatna Kendawangan 1Gov H7. Env | Environmental
Kc. Kendawang
Puskesmas Kecamatan CD Project, social
10 Dr. Eni Marlina Kendawangan 1. Gov H4.CD | welfare,
Kendawangan
employment
Kantor Cabang Dinas
11 Perkebunan, Kec. Kepala Badri S. ST kendawangan 1Gov H7. Env | Environmental
Kendawangan
Local License,
Tokoh Masyarakat Dusun Dusun H6. Communication,
R Membuluh II Kepala Dusun Membuluh, Desa | 1 Gov Com Socio cultural,cD
Seriam A
Project

RSPO

Appendix 5 HCV Map PT GKS over lay with Land Right Title (HGU) and planting area

TOE

TOGTE

TORE

PETA TANAM KS
PT. GUNAJAYA KETAPANG SENTOSA|

Kabupaten Ketapanz
PROPINSI KALIMANTAN BARAT

A

N
1:100,000

Universal Transverse Mercartor Projection
Spheriod & Datum : WGS 84

Legenda

+ Desa/Kota
Jalan
Sungai
HCV
HGU PT GKS

Thn Tanam|Luas (Ha)

3,073
2,751.
1,100

INSET PETA
7

ty Sarawak
SS

Kallmantanbarat

